Citation Nr: 1506709	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left ear hearing loss.  

2.  Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a March 2012 decision, service connection for residuals of a TBI was granted, and a noncompensable rating was assigned from May 19, 2010.  The case is currently under the jurisdiction of the RO in Hartford, Connecticut.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The matter of entitlement to an initial compensable rating for residuals of TBI is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  



FINDING OF FACT

At his November 2014 videoconference hearing, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to an increased (compensable) rating for left ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an increased (compensable) rating for left ear hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).  In November 2014, the Veteran stated at his videoconference hearing that he no longer wished to pursue his appeal for entitlement to an increased (compensable) rating for left ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.  


ORDER

The appeal for entitlement to an increased (compensable) rating for left ear loss is dismissed.  


REMAND

For reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that the claim of entitlement to an initial compensable rating for residuals of TBI must be remanded for additional development action.  

The Veteran underwent VA examination for residuals of TBI in January 2012.  At that time, it was noted that a bullet grazed his chin during service.  He did not lose consciousness but felt dazed and confused for 48 hours after the event.  He later experienced recurrent headaches and still had such on occasion.  In addition to headaches, he also complained of sensitivity to light and sound.  

As reported above, service connection was established for residuals of TBI upon rating decision in March 2012 and a noncompensable rating was assigned.  The Veteran argues that a compensable rating is warranted.  At the 2014 hearing, he testified that the January 2012 examination was inadequate in that it was cursory, and the examiner did not address all of his complaints.  The Board agrees that a contemporaneous examination is necessary to address current manifestations of the service-connected residuals of TBI.  Also, updated treatment records should be obtained.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for residuals of TBI, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected residuals of TBI.  The claims file must be provided and the examiner should indicate review.  All findings should be reported in detail, utilizing the Compensation and Pension Examination traumatic brain injury (TBI) Examination Guidelines.  

The examiner is asked to specifically address the degree to which the service-connected residuals of 
TBI are manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  

The examiner should specifically consider the assertions made by the Veteran at his 2014 personal hearing that his associated manifestations include memory loss, migraine headaches, dizziness, and irritability.  

As indicated above, all indicated tests and studies should be accomplished.  The complete rationale for any opinion expressed must be provided.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


